66 So.3d 407 (2011)
Darin A. COBB, Appellant,
v.
Helena COBB, Appellee.
No. 1D11-1587.
District Court of Appeal of Florida, First District.
August 4, 2011.
*408 Darin A. Cobb, pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
DISMISSED. Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983); see also Brigham v. State, 769 So.2d 1100, 1101 (Fla. 1st DCA 2000) (distinguishing avenues for obtaining belated appeal in criminal and civil cases). This dismissal is without prejudice to the appellant's right to seek relief in the trial court or to bring a timely appeal from the final order resolving the appellees claim for bridge-the-gap alimony. McGuire v. McGuire, 42 So.3d 932 (Fla. 5th DCA 2010) (dismissing premature appeal where order appealed did not resolve issue concerning alimony).
WOLF, DAVIS, and MARSTILLER, JJ., concur.